          Case 1:21-cv-00241-DAD-BAM Document 14 Filed 03/26/21 Page 1 of 3
                                                                     PRO HAC VICE APPLICATION,
                                                                   ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                          TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                                 ORDER



  Heather Boone and Roxanne Rivera,
                           Plaintiff(s),
                                                   Case No. 1:21-cv-00241-DAD-BAM
  v.

  Amazon.com Services, LLC,
                           Defendant(s).


          I, Jason Schwartz, attorney for Amazon.com Services, LLC,

 hereby petition for admission to practice Pro Hac Vice under the provision of Local Rule

 180(b)(2). I understand and consent to ECF Registration and Electronic Service as detailed

 below and I have submitted payment in the amount of $225.00 to the Clerk, U.S. District Court.

 In support of this petition, I state under penalty of perjury that:

          My business address is:

 Firm Name:              Gibson, Dunn & Crutcher LLP

 Address:                1050 Connecticut Avenue, N.W.

 City:                   Washington

 State:                  District of Columbia ZIP Code: 20036

 Voice Phone:            (202) 955-8500

 FAX Phone:              (202) 467-0539

 Internet E-mail:        jschwartz@gibsondunn.com

 Additional E-mail:      _________________________________________________________

 I reside in City:       Rockville        State:         Maryland
         Case 1:21-cv-00241-DAD-BAM Document 14 Filed 03/26/21 Page 2 of 3
          I was admitted to practice in the District of Columbia

on January 10, 2000. I am presently in good standing and

eligible to practice in said court. A certificate of good standing from the court in my state of

primary practice is attached to this application. I am not currently suspended or disbarred in

any other court.

          I have  / have not  concurrently or within the year preceding this application made

a pro hac vice application to this court. (If you have made a pro hac vice application to this

court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)

_Trevino v. Golden State FC LLC et al., Lead Case No. 1:18-cv-00120-DAD-BAM, Member
Case Nos. 1:18-cv-00121-DAD-BAM, 1:18-cv-00567-DAD-BAM, 1:18-cv-01176-DAD-BAM,
1:18-cv-01300-DAD-BAM, pro hac vice application filed on March 12, 2019 (ECF No. 58),
granted on March 13, 2019 (ECF No. 59).

          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:

Name:            Bradley Hamburger

Firm Name:       Gibson, Dunn & Crutcher LLP

Address:         333 South Grand Avenue

City:            Los Angeles

State:           California      ZIP Code: 90071-3197

Voice Phone: (213) 229-7000

FAX Phone:       (213) 2297520

E-mail:          bhamburger@gibsondunn.com


Dated: March 23, 2021                   Petitioner:
      Case 1:21-cv-00241-DAD-BAM Document 14 Filed 03/26/21 Page 3 of 3

                                             ORDER

         Certificate of good standing is not attached to the final document approved by the Court

but attached to the filing submitted by counsel on March 25, 2021.


IT IS SO ORDERED.


Dated:     March 25, 2021                                /s/ Barbara   A. McAuliffe
